Citation Nr: 1010782	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.



WITNESSES AT HEARING ON APPEAL

The Veteran and her Husband


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1982 to July 1982, with multiple periods of active duty 
for training (ACDUTRA) in the Army Reserves both before and 
after this time period.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  

In February 2008, the Veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is in the claims file.

This case was previously before the Board in September 2008 
when it was remanded for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran had also appealed the October 2006 denial of 
service connection for a skin disability on her face and 
scalp.  A rating decision in December 2009 granted service 
connection for scarring alopecia of the scalp and face, 
effective February 2006, and assigned a zero percent 
(noncompensable) disability rating.  Therefore, this claim is 
no longer before the Board and is not addressed herein.


FINDINGS OF FACT

1.  Any current right foot disability is not shown to be 
associated with the Veteran's active service.

2.  Any current left foot disability is not shown to be 
associated with the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for service connection for a left foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated 
in March 2006 and April 2006.  The Veteran was notified of 
the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  The notice included the general provisions for 
the effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records, as well as VA and private treatment 
records.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on her behalf.  

The RO afforded the Veteran VA a compensation examination in 
September 2009 in an effort to substantiate the claims of 
service connection.  The Board notes that the VA examination 
report contains sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of 
the disabilities on appeal to provide probative medical 
evidence adequate for determining service connection.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Facts

The Veteran's service treatment records show that she was 
seen in June 1981 for complaints of a blister on her left 
ankle for one week.  She was referred to the podiatry clinic 
for evaluation.  Two days later, she was seen for complaints 
of a blister on her left foot for one week.  Physical 
examination showed a hard area on the anterior of the left 
foot, with no swelling.  She was again referred to the 
podiatry clinic.

Service treatment records also show that in May 1990, the 
Veteran was seen for complaints of pain in the 5th digit of 
her right foot after a direct trauma.  On physical 
examination, a corn was observed on the 5th digit, which was 
tender on examination, but no swelling, redness, deformity, 
or edema was noted.  The provider recommended soft shoes and 
referred the Veteran to sick call for further evaluation.  

In-service podiatry records from May 1990 show that the 
Veteran was examined for a painful callus on the 5th toe of 
her right foot.  The physician noted hyperkeratosis of the 
dorsal distal interphalangeal joint with adducta varus seen 
on weight-bearing.  Treatment of the 5th digit with an acid 
pad over the lesion and palliative care as needed was 
prescribed.

On subsequent quadrennial and quinquennial examinations in 
May 1985, January 1993, and December1997, neither the callus 
on the right 5th toe nor the hyperkeratosis on the left foot 
were shown, and the Veteran indicated "no" to the question 
of "foot trouble" on the accompanying reports of medical 
history.

Private treatment records show that the Veteran was seen in 
September 2001 for an injury to her right foot, including a 
possible hairline fracture of the 5th toe.  The physician 
noted a lot of soft tissue injury and possible traumatic 
arthritis in the lateral metatarsophalangeal joint.

In November 2006, the Veteran was seen by a private physician 
for complaints of extremely painful lesions of the proximal 
interphalangeal joint on the 5th right toe and the plantar 
left heel which had been present for close to twenty years.  
The physician noted that she was told when on active duty 
that that she would need to have an arthroplasty performed on 
the right 5th digit.  She had a large prominence off the base 
of the distal phalanx and head of the proximal phalanx, with 
adductor varus rotation noted on the left and minimally on 
the right.  On her left heel, she had a lesion which was very 
large, about 2 cm. in diameter, and very painful.  Shortly 
thereafter, she underwent surgery to correct a hammertoe 
deformity of the right 5th toe, with internal fixation of the 
5th digit and partial excision of the bone of the middle 
phalanx of the lateral aspect of the right 5th toe.  A 
simultaneous excision of the lesion on her plantar left heel, 
with a laser ablation of the base, was also performed.

In her April 2007 substantive appeal, the Veteran stated that 
she suffered an injury to her foot while on active duty which 
was shown in her records, and which was the cause of the 
surgery to her foot in 2006.

At the February 2008 Travel Board hearing, the Veteran 
testified that in the early 1980s she sustained an injury on 
active duty which caused her right foot to swell profusely to 
the point that she could not wear her combat boots.  Although 
the swelling went down, her toe had deformed and it became 
more deformed over the years to the point that it was bent 
over and out of place.  When her feet were injured in 
service, she was given profile for a few days, and later a 
civilian doctor put her on profile while in the reserves, 
restricting her to wearing gym shoes.  She had bone removed 
from the injured right toe in November 2006, but it was now 
arthritic, a condition which reportedly could not be cured.  
She testified that the surgeon told her it was possible there 
was a relationship between her military service and her right 
foot disability.  She said that her combat boots were now the 
only shoes she could wear comfortably.  

On September 2009 VA examination, the Veteran reported that 
some time in her early military career she bumped the right 
5th toe, which she felt was the beginning of all her 
problems.  She reported that she had subsequently injured the 
toe on other occasions.  She also complained of pain from a 
"hard area" on the plantar aspect of her left foot, which 
was noted in the records in the early 1980s.  She reported 
that she had seen a podiatrist periodically for reduction of 
the right 5th toe corn and the left plantar callus.  She 
noted that her right 5th toe was constantly painful.  On 
physical examination, the dorsal aspect of the right 5th toe 
at the proximal phalangeal joint had a thick, hard, nucleated 
corn, the lightest touch to which elicited terrible pain.  
Later manipulation of the toe elicited far less pain.  On the 
plantar left foot, just distal to the fascial insertion of 
the heel, there was a nickel-sized, hyperkeratotic lesion.  
No verrucoid tissue was seen when reduced with a blade; 
rather, it was a common hypercytotic lesion which was deep 
and nucleated.  X-rays were reviewed which showed all of her 
toes were straight, with a partial proximal phalangectomy of 
the right 5th toe, with absence of the head of the proximal 
phalanx.  The examiner gave the opinion that the Veteran 
originally had bilateral 5th hammertoes, one of which was 
corrected in the November 2006 surgery.  Nothing seen on X-
ray or examination suggested any trauma that precipitated any 
subsequent corns that developed.  He also stated that the 
left foot plantar callus did not seem to be trauma initiated.

In a November 2009 addendum to the VA examination report, the 
examiner gave the opinion that the in-service treatment of 
the Veteran's right 5th toe was a single incident, with no 
relationship between any minimal trauma occurring at the time 
and the Veteran's current complaints.  The examiner stated 
that it was "fully unlikely" that anything which occurred 
in May 1990 was responsible for her current disability.  With 
regard to the left foot condition, the examiner noted that 
the blister noted in 1981 was on the ankle, rather than in 
the current location of the plantar callous.  The examiner 
also noted that hard area on the plantar aspect of the 
Veteran's left foot in 1981 was located in a different area 
than her current hyperkeratotic lesion.  He did not feel that 
the left foot disability was due to trauma or to any event in 
service.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

The service treatment records show that the Veteran was seen 
for complaints related to a hard area on her left foot in 
June 1981 and for a painful callus on her right 5th toe in 
May 1990.  However, later quadrennial and quinquennial 
examinations did not show either condition and the Veteran 
did not indicate any foot trouble on medical questionnaires 
and was not seen again in service for these condition.  

Private treatment records do show a subsequent non-service 
injury to the right 5th toe in September 2001 and treatment 
for painful lesions on the right 5th toe and left plantar 
heel in November 2006.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify any 
ongoing or recurrent foot problems in service, and as the 
isolated findings were without recurrence, there was 
insufficient observation to establish chronicity during 
service.  Therefore, since chronicity in service is not 
adequately supported by the service treatment records, a 
disability of either foot was not affirmatively shown during 
service, and service connection under 38 U.S.C.A. § 1131 and 
38 C.F.R. § 3.303(a) is not established.  However, where 
blisters, calluses, and hardened areas on the Veteran's feet 
were noted in service, service connection may be shown by 
continuity of symptomatology after service under 38 C.F.R. 
§ 3.303(b) or first diagnosis after service, when all the 
evidence, including that pertinent to service, establishes 
that disabilities of her feet were incurred in service under 
38 C.F.R. § 3.303(d).

The absence of continuity of medical evidence of the 
Veteran's foot conditions between May 1990 and September 
2001is noted.  While the Veteran has associated her current 
foot problems to those experienced in service, the absence of 
medical evidence of continuity of symptomatology outweighs 
the Veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, service connection for the claimed disability based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.

Although the Veteran is competent to describe symptoms of 
foot pain, corns, and calluses, which she can observe, the 
Veteran has no special medical expertise to provide a 
diagnosis of any foot disability or injury as a result of her 
military service, which requires the application of medical 
expertise to the facts presented, including the Veteran's 
history and symptomatology.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007, noting general competence of lay 
persons to testify as to symptoms, but not a medical 
diagnosis and noting by example the competence of lay 
testimony with regard to a broken leg, but not a form of 
cancer).

To the extent the Veteran's statements and testimony are 
offered as proof that the current foot conditions are related 
to her military service, including the in-service findings 
discussed, as a lay person, the Veteran is not qualified, 
that is not competent, through education, training, or 
experience to offer a medical opinion relating the current 
foot conditions to her military service.  Therefore, the 
Board rejects the Veteran's statements and testimony as 
favorable evidence on the question of whether her current 
foot conditions are related to her service.  
 
The only competent medical evidence of record, the opinion of 
the VA examiner, opposes rather than supports the claim.  
While the VA examiner did find a hardened area on the 
Veteran's left foot and determined that she had bilateral 
hammertoes, he specifically stated that neither foot disorder 
was the result of her military service and that her right 
foot 5th toe disability in particular was not due to the 
direct trauma she sustained in May 1990.  Moreover, he noted 
that the left foot hyperkeratotic lesion was not in the same 
location as the hardened area described in service and was 
therefore not related to the condition shown in service.  
There is no medical evidence of record which contradicts the 
opinion of the VA examiner, nor any competent evidence 
suggesting any connection between the Veteran's current 
disabilities of the right and left foot and her military 
service.

In light of the foregoing, the preponderance of the evidence 
is against the claim of service connection and the benefit-
of-the-doubt standard of proof does not apply.


ORDER

Service connection for right foot disability is denied.

Service connection for a left foot disability is denied.


____________________________________________
Robert E. O'Brien
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


